

116 HR 801 IH: Reserve Component Employer Incentive, Compensation, and Relief Act of 2019
U.S. House of Representatives
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 801IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2019Mr. Ryan (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow for a credit against tax for employers of
			 reservists.
	
 1.Short titleThis Act may be cited as the Reserve Component Employer Incentive, Compensation, and Relief Act of 2019. 2.Reservist employment credit (a)Allowance of creditSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45T.Reservist employment credit
 (a)Establishment of creditFor purposes of section 38, in the case of an eligible employer, the reservist employment credit for a taxable year is an amount equal to the sum of the reservist credit amount for each qualified reservist employed by such employer at any time during such taxable year.
 (b)Reservist credit amountFor purposes of this section— (1)In generalThe term reservist credit amount means, with respect to a qualified reservist for a taxable year, an amount equal to the sum of—
 (A)$1,000, plus (B)in the case of a qualified reservist—
 (i)with 30 or more days, and fewer than 90 days, of service in the uniformed services during such year, $3,000,
 (ii)with 90 or more days, and fewer than 180 days, of service in the uniformed services during such year, $5,000, and
 (iii)with 180 or more days of service in the uniformed services during such year, $10,000. (2)Days of serviceFor purposes of paragraph (1), days of service shall only be taken into account with respect to a qualified reservist employed by an eligible employer to the extent such days are during a period of employment of such reservist by such employer.
 (3)Qualified reservistThe term qualified reservist means, with respect to a taxable year, an individual who is, at any time during such taxable year, a member of the National Guard or a reserve component of the Armed Forces, as named in section 10101 of title 10, United States Code (except for a member of the Individual Ready Reserve).
 (4)Other definitionsThe terms reserve component, active service, full-time National Guard duty, active Guard and Reserve duty, and inactive-duty training have the meanings given such terms in section 101 of title 10, United States Code. The term National Guard has the meaning given such term in section 101(3) of title 32, United States Code. The term service in the uniformed services has the meaning given such term in section 4303 of title 38, United States Code. (c)Election To have credit not apply (1)In generalA taxpayer may elect to have this section not apply for any taxable year.
 (2)Other rulesRules similar to the rules of paragraphs (2) and (3) of section 51(j) shall apply for purposes of this subsection..
 (b)Credit part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (31), by striking the period at the end of paragraph (32) and inserting , plus, and by adding at the end the following new paragraph:  (33)in the case of an eligible employer (as defined in section 45T(c)), the reservist employment credit determined under section 45T(a)..
 (c)Credit allowed against AMTSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended by redesignating clauses (x) through (xii) as clauses (xi) through (xiii), respectively, and by inserting after clause (ix) the following new clause:
				
 (x)the credit determined under section 45T,. (d)Conforming amendments (1)Denial of double benefitSection 280C(a) of the Internal Revenue Code of 1986 is amended by inserting 45T(a), after 45S(a),.
 (2)Election To have credit not applySection 6501(m) of the Internal Revenue Code of 1986 is amended by inserting 45T(d), after 45S(h),. (3)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 45T. Reservist employment credit..
 (e)Effective dateThe amendments made by this section shall apply to wages paid in taxable years beginning after December 31, 2019.
			